Citation Nr: 0606074	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1992 to 
August 1997, November 1997 to March 2002, and March 2003 to 
December 2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2003 the Board remanded the issues for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2004 and July 2005 the veteran indicated that his 
service-connected right knee and anxiety disorders have 
increased in severity since the last VA examinations.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  The Board 
notes that the veteran in the past 14 years the veteran 
intermittently has had active duty service.  Therefore the RO 
should ensure that all of the veteran's service medical 
records are in the claims folder.

Accordingly, this matter is referred to the RO for the 
following:

1.  The RO should ensure that all of the 
veteran's service medical records have 
been obtained for all periods of his 
active duty service.  Any outstanding 
records should be sought and associated 
with the claims folder.  

2.  Afterwards, the veteran should be 
scheduled for appropriate VA examinations 
to determine the current nature and 
severity of his service-connected anxiety 
and right knee disorders.  It is 
imperative that the claims file be made 
available to the examiners in connection 
with the examinations.  The examinations 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorders.  

A)  Examination findings should be 
reported to allow for evaluation of 
right knee disorder to include range 
of motion studies.  The examiner 
should comment on any ankylosis, 
locking, subluxation, lateral 
instability, pain, effusion, and 
scarring of the right knee.  

B)  The veteran's psychiatric 
examination should thoroughly 
evaluate the veteran's service-
connected anxiety disorder.  
Examination findings should be 
reported to allow for evaluation of 
the disability under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  The 
examiner's comments should include 
the following:  any depressed mood, 
panic attacks, sleep disorders, 
memory loss, speech disorders, 
impaired judgment and abstract 
thinking, ability to work and 
maintain social relationships, 
suicidal ideations, delusions and 
hallucinations.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


